United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-3210
                                ___________

Ione Betone; Edna Thompson;             *
Adrienne Bruguier; Bertha Chasing       *
Hawk, all concerned tribal members,     *
                                        *
             Appellants,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of South Dakota.
Cheyenne River Sioux Tribal Council, *
former to present officials; Cheyenne *     [UNPUBLISHED]
River Sioux Tribe, executive officers; *
Cheyenne River Sioux Tribe,             *
comptroller; Cheyenne River Sioux       *
Tribe, compliance officer; Thomas       *
Van Norman, Cheyenne River Sioux        *
Tribe Tribal Attorney; Si Tanka/Huron *
University, Huron, SD, former to        *
present officials; Si Tanka/Huron       *
University, Administration, former to *
present officials; Si Tanka/Huron       *
University, Board of Directors, former *
to present officials; Si Tanka/Huron,   *
Board of Trustees, former to present    *
officials; Russell McClure, BIA         *
Superintendent, Si Tanka/Huron          *
Board of Trustees; Oyate Consortium; *
Tom Shortbull; Oglala Lakota College, *
                                        *
             Appellees.                 *
                                   ___________
                             Submitted: August 6, 2004
                                Filed: August 11, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Ione Betone and others appeal the district court’s1 order denying their motion
for preliminary injunctive relief. We agree with the district court that absent a
complaint, such a motion could not be entertained. See Fed. R. Civ. P. 3 (civil action
is commenced on filing of complaint with court); Nat’l Credit Union Admin. Bd. v.
Johnson, 133 F.3d 1097, 1103 n.5 (8th Cir. 1998) (limited purpose of preliminary
injunction is to preserve relative positions of parties until trial on merits).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
                                         -2-